--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
RANGEVIEW/PURE CYCLE
WISE PROJECT FINANCING AND SERVICE AGREEMENT
 
This RANGEVIEW/PURE CYCLE WISE PROJECT FINANCING AND SERVICE AGREEMENT
(“Agreement”) is entered into and effective as of the 10 day of November, 2014
(the “Effective Date”), by and between RANGEVIEW METROPOLITAN DISTRICT, a
quasi-municipal corporation and political subdivision of the State of Colorado
acting by and through its Water Activity Enterprise (“Rangeview” or the
“District”) and PURE CYCLE CORPORATION, a Colorado corporation (“Pure Cycle”),
(each a “Party” and, collectively, the “Parties”).
 
RECITALS
 
A.           Capitalized terms used, but not defined, in these Recitals shall
have the meanings ascribed to them in Article I of this Agreement.
 
B.           Rangeview is a special district organized pursuant to Title 32 of
the Colorado Revised Statues with the power, among other powers, to supply
water.
 
C.           Rangeview’s water activity enterprise was established by resolution
of Rangeview adopted at a public meeting of its Board of Directors on September
11, 1995, and effective as of the date of its adoption.
 
D.           Rangeview has entered into and is a Member as such term is defined
in and pursuant to the provisions of the South Metro Water WISE Authority
Formation and Organizational Intergovernmental Agreement Forming the WISE
Authority, dated effective as of December 31, 2013 (as may be modified or
amended from time to time, the “WISE Authority IGA”).
 
E.           The South Metro Water WISE Authority (the “WISE Authority”) has
entered into the WISE Agreement with the City and County of Denver acting by and
through its Board of Water Commissioners (“Denver Water”), the City of Aurora
acting by and through its Utility Enterprise (“Aurora”), dated effective as of
December 31, 2013 (as may be modified or amended from time to time, the “WISE
Delivery Agreement”).
 
F.           In its capacity as a Member, Rangeview is financially obligated to
fund its obligations as set forth in the WISE Authority IGA and the WISE
Delivery Agreement (the “WISE Funding Obligations”).
 
G.           Rangeview has entered into that certain Agreement for Purchase and
Sale of Western Pipeline Capacity, dated 11/19, 2014, with Centennial Water and
Sanitation District, Cottonwood Water and Sanitation District, Dominion Water
and Sanitation District, and Inverness Water and Sanitation District, to
purchase certain of the shares of such entities in the East Cherry Creek Valley
Western Pipeline and the State Land Board Pipeline, as defined therein (the
“Western and SLB Pipeline PSA”).
 
 
 
 
 
 
{00253021.DOCX v:10 }
 
 

--------------------------------------------------------------------------------

 
 
 
H.           Pursuant to the Western and SLB Pipeline PSA, Rangeview is
responsible for payment of the purchase price for the Purchased Shares, as
defined therein (“Western and SLB Pipeline PSA Obligations”).
 
I.           Once acquired, the Purchased Shares shall be referred to herein as
“Rangeview Western and SLB Pipeline Assets.”
 
J.           Rangeview currently does not have sufficient revenues to assure it
will be able to fund its WISE Funding Obligations or the Western and SLB
Pipeline PSA Obligations (collectively, the “WISE Project Funding Obligations”)
in a timely way.
 
K.           Section 14.G of the WISE Authority IGA grants Members the absolute
right to assign their respective Pro Rata Share and rights thereunder to a
financing entity.
 
L.           Pursuant to the terms set forth herein, Rangeview and Pure Cycle
have agreed that Pure Cycle shall be the financing entity for Rangeview with
respect to Rangeview’s WISE Project Funding Obligations and Rangeview’s
representative with respect to other Member obligations under the WISE Authority
IGA and the WISE Delivery Agreement.
 
M.           Pure Cycle is the exclusive water and wastewater service provider
for the area Rangeview is authorized to serve (“Service Area”) and, as more
specifically set forth in the Wastewater Service Agreement dated January 22,
1997, the Agreement for Sale of Export Water dated April 11, 1996, the Amended
and Restated Service Agreement dated July 11, 2014, and such other contracts for
service that Rangeview may enter into in the future (collectively, these
agreements, as the same may be modified or amended from time to time, are
referred to as the “Operator Agreements”).
 
N.           Pursuant to the Operator Agreements, Pure Cycle is responsible for
acquiring a portfolio of water rights and developing the water delivery
infrastructure necessary to provide Rangeview Customers (as defined herein)
adequate and reliable water service on a permanent basis.
 
O.           Pure Cycle, as an operator of water and wastewater systems, has the
technical and financial capacity to expand its role as defined in the Operator
Agreements to include becoming the financing entity and Member representative
for Rangeview under the WISE Authority IGA and the WISE Delivery Agreement and
the operator for providing wholesale and retail water service to Rangeview
Customers.
 
P.           This Agreement sets forth the respective rights and obligations of
the Parties with respect to Pure Cycle’s delivery on Rangeview’s behalf of
wholesale water to Rangeview Customers who enter into Wholesale Water Service
Contracts (as defined herein).
 
Q.           As consideration for Pure Cycle’s performance of its obligations as
the financing entity and operator as set forth in this Agreement, it is the
intent of the Parties that the rate of fees and charges paid by Rangeview
Customers for receipt of wholesale water service shall be paid to Pure Cycle as
more specifically set forth herein.
 
 
 
 
 
 
{00253021.DOCX v:10 }
 
2

--------------------------------------------------------------------------------

 
 
 
R.           The scope of services to be provided by Pure Cycle under this
Agreement does not include delivery of retail water service, it being
acknowledged by the Parties that delivery of retail water service by Pure Cycle
to Rangeview Customers shall be as set forth in one or more separate agreements
which will include, inter alia, provisions regarding the rates to be charged for
retail water and amounts payable to Pure Cycle for retail water service
delivery.
 
S.           Rangeview has determined that the execution of this Agreement will
serve a public purpose and promote the health, safety, prosperity and general
welfare of current and future Rangeview Customers.
 
NOW, THEREFORE, in consideration of the Recitals set forth above, all of which
are fully incorporated herein and made an integral part of this Agreement, the
mutual covenants and agreements contained herein and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:
 
COVENANTS AND AGREEMENTS
 
ARTICLE I
DEFINITIONS
 
1.1           Definitions.  Capitalized terms used, but not defined, in this
Agreement shall have the meanings ascribed to them in the WISE Authority IGA,
such terms include, but shall not be limited to, Member(s), WISE Project, Core
WISE Project Infrastructure, Local Infrastructure, Member’s Pro Rata Share,
Take-or-Pay Commitment, WISE Authority, Excess Deliveries, WISE Raw Water Rate,
Delivery Year, and the Colorado River Cooperative Agreement.
 
1.2           C.R.S. means the Colorado Revised Statutes as amended from time to
time.
 
1.3           Construction Schedule has the meaning set forth in Section 6.2.
 
1.4           Effective Date has the meaning set forth in the first paragraph of
this Agreement.
 
1.5           Facilities means, collectively, Rangeview’s WISE Assets and
Rangeview’s Western and SLB Pipeline PSA Assets, together with Pure Cycle WISE
Delivery Infrastructure.
 
1.6           Notice of Payment means the notice of payment of a WISE Project
Funding Obligation that Rangeview is required to provide to Pure Cycle in
accordance with Section 5.3.
 
1.7           Operator Agreements has the meaning set forth in Recital M.
 
1.8           Pure Cycle means Pure Cycle Corporation, a Colorado corporation,
and includes any successors or assigns.
 
1.9           Pure Cycle WISE Delivery Infrastructure means, for the purposes of
this Agreement, all or a portion of the improvements and facilities that may be
required to receive, transport, store, treat and deliver WISE Project water from
the Core WISE Infrastructure to the water distribution system operated by Pure
Cycle under the Operator Agreements for delivery of water from the WISE Project
to Rangeview Customers.  For purposes of clarification, Pure Cycle WISE Delivery
Infrastructure is anticipated to be as generally depicted on Exhibit A, attached
hereto, which Exhibit A may be amended or supplemented from time to time in
accordance with actual development of the Pure Cycle WISE Delivery
Infrastructure by mutual agreement of the Parties without formal amendment of
this Agreement.
 
 
 
 
 
 
{00253021.DOCX v:10 }
 
3

--------------------------------------------------------------------------------

 
 
 
WISE Delivery Infrastructure is anticipated to be as generally depicted on
Exhibit A, attached hereto, which Exhibit A may be amended or supplemented from
time to time in accordance with actual development of the Pure Cycle WISE
Delivery Infrastructure by mutual agreement of the Parties without formal
amendment of this Agreement.
 
1.10           Rangeview means Rangeview Metropolitan District, a
quasi-municipal corporation and political subdivision of the State of Colorado,
and includes any successors or assigns.
 
1.11           Rangeview Customers means entities or persons that contract with
Rangeview to obtain wholesale or retail water service pursuant to an agreement
for water service inclusive of, but not limited to, any Wholesale Water Service
Contract as contemplated herein.
 
1.12           Rangeview’s WISE Assets means, collectively, Rangeview’s Member
Pro Rata Share and allocated ownership interest in Core WISE Infrastructure and
the Rangeview Western and SLB Pipeline Assets.
 
1.13           Rangeview’s WISE Costs has the meaning set forth in Section
8.2.b.
 
1.14           Schedule of Fees means the schedule of tap fees, usage charges
and service charges, including late payment charges and/or penalties imposed on
Rangeview Customers as the same may be amended from time to time pursuant to
Rangeview’s Rules and Regulations.
 
1.15           State means the State of Colorado.
 
1.16           Wholesale Water Service Contract means, for the purposes of this
Agreement, the agreement (or agreements) entered into by Rangeview Customers to
receive wholesale water service which may include water from the WISE Project
via Pure Cycle WISE Delivery Infrastructure and/or other water supplies.
 
1.17           WISE Executive Board means the executive board of the WISE
Authority.
 
1.18           WISE Authority IGA has the meaning set forth in Recital D
 
1.19           WISE Delivery Agreement has the meaning set forth in Recital E.
 
1.20           WISE Funding Account means a segregated accounting to be
established by Rangeview for the purpose of receiving deposits from Pure Cycle
and making payments to the WISE Authority to satisfy Rangeview’s WISE Project
Funding Obligations in accordance with Article V of this Agreement.
 
1.21           WISE Project Funding Obligations has the meaning set forth in
Recital J.
 
1.22           WISE Wholesale Delivery Rate means the pricing for wholesale
water delivery from the WISE Project to Rangeview Customers as determined in
accordance with Section 8.1.
 
 
 
 
 
 
{00253021.DOCX v:10 }
 
4

--------------------------------------------------------------------------------

 
 
 
ARTICLE II
INTENT OF THE PARTIES
 
2.1           Purpose of Agreement.  This Agreement shall be governed, in
general, by the following provisions in this Section 2.1.  The Parties agree
that the statements of intention set forth in this Section 2.1 are essential to
the proper interpretation of this Agreement and are intended to clarify the
general intent of specific provisions contained herein.  The following
statements are illustrative of the Parties’ intentions and while they are to be
used to construe and govern this Agreement, they are not intended to constitute
an all-inclusive statement of intentions of the Parties.  References shall also
be made to the Operator Agreements, the WISE Authority IGA and the WISE Delivery
Agreement for purposes of construing this Agreement.
 
(a)           Rangeview is and shall remain the owner of Rangeview’s WISE
Assets.
 
(b)           As the exclusive water and wastewater service provider for
Rangeview, Pure Cycle has and will continue to make significant investments in
(i) acquiring by purchase, lease and other instruments a portfolio of water
rights sufficient to provide Rangeview Customers adequate and reliable water
service on a permanent basis; and (ii) financing, constructing, operating and
maintaining wholesale water delivery infrastructure for the delivery of such
water service.
 
(c)           In consideration of Pure Cycle’s performance of its obligations
under and subject to the terms and conditions of this Agreement, including,
without limitation, costs paid or incurred by Pure Cycle for payment of WISE
Project Funding Obligations and financing, constructing and operating the Pure
Cycle WISE Delivery Infrastructure as more specifically set forth herein, Pure
Cycle shall have (i) exclusive use and reuse rights to the Rangeview WISE
Assets; and (ii) the right to receive the fees, rates, tolls and charges
established and received by Rangeview pursuant to the Schedule of Fees.
 
(d)           This Agreement governs the relationship between the Parties with
respect solely to the Rangeview WISE Assets and the utilization of same as
component elements, but not the only elements, of the water rights and delivery
system to be financed, constructed, owned and maintained by Pure Cycle for the
purpose of serving Rangeview Customers, and nothing herein shall be interpreted
or construed as preventing or otherwise limiting the rights of the Parties to
enter into other agreements with one another and/or other entities as each, in
its sole discretion, may determine are necessary or appropriate to provide
adequate and reliable water service on a permanent basis to Rangeview Customers.
 
(e)           The Parties acknowledge that Rangeview Customers may enter into
Wholesale Water Service Contracts in reliance upon the performance of Pure Cycle
and Rangeview of their respective obligations under this Agreement, and it is
the intent of the Parties hereto that Rangeview Customers will receive reliable,
uninterrupted water service.  Notwithstanding any provision to the contrary in
this Agreement, the Parties agree that any Wholesale Water Service Contract
shall authorize such Rangeview Customer to cure any default by Rangeview and/or
Pure Cycle under the WISE Authority IGA or WISE Delivery Agreement to the extent
necessary to avoid suspension or termination of delivery of the WISE Project
water which it is entitled to receive.
 
 
 
 
 
{00253021.DOCX v:10 }
 
5

--------------------------------------------------------------------------------

 
 
 
(f)           To the extent, if any, that the terms of this Agreement are in
conflict with or contrary to the terms of the WISE Authority IGA, the provisions
of the WISE Authority IGA shall control and govern the conduct of the Parties
hereto.
 
ARTICLE III
RIGHTS OF PURE CYCLE
 
3.1           Assignment and Assumption of WISE Authority IGA.  Rangeview hereby
assigns, and Pure Cycle, in its capacity as Rangeview’s financing entity, hereby
assumes all rights and obligations of Rangeview as a Member under the WISE
Authority IGA as authorized in the last paragraph of Section 14.G therein.
 
3.2           Appointment to WISE Authority; WISE Executive Board.  Rangeview
hereby appoints Pure Cycle’s chief executive officer (or such other person as
may be designated by Pure Cycle’s chief executive officer) as Rangeview’s
representative to the WISE Authority with the authority to vote on Rangeview’s
behalf on all matters that come before the WISE Authority and, to the extent
authorized under the WISE Authority IGA, serve on the WISE Executive Board;
provided, however, the written approval of the Rangeview board of directors
shall be required prior to any vote of Rangeview’s representative on any matter
which would increase or otherwise modify the financial or legal obligations or
adversely affect the rights of Rangeview under the WISE Authority IGA and/or the
WISE Delivery Agreement.
 
3.3           Grant of Rangeview WISE Assets Use Rights.  In accordance with the
provisions of this Agreement, Rangeview hereby grants to Pure Cycle the sole and
exclusive rights to use Rangeview’s WISE Assets as Rangeview’s agent for the
providing of water service to Rangeview Customers.
 
ARTICLE IV
PURE CYCLE OBLIGATIONS
 
4.1           WISE Agreements.  By execution of this Agreement, Pure Cycle, as
the financing entity and service provider to Rangeview, consents and agrees to
be bound by the provisions of the WISE Authority IGA and, as applicable, the
WISE Delivery Agreement.  Pure Cycle shall perform or cause to be performed all
of Rangeview’s obligations as a Member under the WISE Authority IGA and WISE
Delivery Agreement, including, but not limited to:
 
(a)           Participate in meetings of the WISE Authority as the voting
representative of Rangeview;
 
(b)           In Pure Cycle’s capacity as the financing entity for Rangeview and
in accordance with Section 5.2 of this Agreement, advance funds to Rangeview for
payment of Rangeview’s WISE Project Funding Obligations in the amounts and by
the due dates as more specifically set forth in the WISE Authority IGA and the
WISE Delivery Agreement, including any Late Fees, as defined in Section 9 of the
WISE Authority IGA, or other fees, additional costs or charges imposed as a
result of any default by Pure Cycle in the performance of any obligation of
Rangeview under the WISE Authority IGA;
 
 
 
 
 
 
{00253021.DOCX v:10 }
 
6

--------------------------------------------------------------------------------

 
 
 
(c)           Represent Rangeview in any dispute resolution procedure affecting
the rights or obligations of Rangeview pursuant to the procedures set forth in
Section 10 of the WISE Authority IGA; provided, however, that Pure Cycle shall
notify Rangeview regarding the commencement of any dispute resolution procedure
and opportunity for input and/or participation with respect to same, and,
Rangeview’s written consent shall be required prior to Pure Cycle’s agreement to
resolution of any dispute that would have the effect of diminishing Rangeview’s
rights or expanding Rangeview’s obligations under the WISE Authority IGA and
WISE Delivery Agreement without Rangeview’s prior written consent;
 
(d)           Comply with the terms of the WISE Delivery Agreement as required
by Section 18 of the WISE Authority IGA; and
 
(e)           Perform such other obligations and exercise such other rights of
Rangeview for the benefit of Rangeview Customers as are set forth in the WISE
Authority IGA not specifically enumerated herein.
 
4.2           Limitation on Pure Cycle’s Obligations.  The Parties acknowledge
that the amount of Rangeview’s WISE Project Funding Obligations may change from
time to time in accordance with the provisions of the WISE Authority IGA and the
WISE Delivery Agreement and, notwithstanding any provision herein to the
contrary, nothing in this Agreement shall be interpreted or construed as
obligating Pure Cycle to pay WISE Project Funding Obligations that are more
expansive in scope and/or require payment of amounts greater than those
expressly described in the WISE Authority IGA, the WISE Delivery Agreement, and
the Western and SLB Pipeline PSA as of the Effective Date unless Pure Cycle has
provided its written consent to such expanded scope and/or increased payment
amounts.
 
ARTICLE V
PAYMENT OF WISE FUNDING OBLIGATIONS
 
5.1           Establishment of WISE Funding Account.  On or before the Effective
Date, Rangeview shall establish the WISE Funding Account for the sole purpose of
receiving deposits from Pure Cycle and making payments to the WISE Authority to
satisfy Rangeview’s WISE Project Funding Obligations.
 
5.2           Advance of Funds by Pure Cycle.  Not later than five (5) business
days prior to the date on which the payment of any WISE Project Funding
Obligation is due, Pure Cycle shall deposit into the WISE Funding Account an
amount of good funds equal to the applicable WISE Project Funding Obligation by
wire transfer or such other method as may reasonably be required by Rangeview.
 
5.3           Payment by Rangeview.  On or before the date on which any WISE
Project Funding Obligation is due and payable, Rangeview shall transfer to the
WISE Authority the required payment amount from the WISE Funding Account and,
concurrently with each transfer, provide a notice to Pure Cycle evidencing the
date, amount and nature of the payment so made (“Notice of Payment”).  A failure
of Rangeview to provide Notice of Payment to Pure Cycle shall not constitute an
event of default under Article XI of this Agreement if (i) payment by Rangeview
is made when due; and (ii) within five (5) business days of receiving a written
demand for Notice of Payment from Pure Cycle, Rangeview provides to Pure Cycle
the applicable Notice of Payment.
 
 
 
 
 
 
{00253021.DOCX v:10 }
 
7

--------------------------------------------------------------------------------

 
 
 
5.4           Accounting.  At least quarterly or, upon Pure Cycle’s request, on
a periodic basis not more frequently than monthly, Rangeview shall provide Pure
Cycle an accounting of the WISE Funding Account showing all amounts deposited
therein by Pure Cycle, amounts paid to the WISE Authority and the Sellers under
the Western and SLB Pipeline PSA by Rangeview and amounts remaining on
deposit.  Rangeview shall comply with State law regarding the preparation of
audited financial statements or an application for exemption from audit, as the
case may be, and shall provide to Pure Cycle a copy of each audit or application
for exemption from audit, as the case may be, at the time the applicable
document is filed with the State.
 
5.5           Escrow Upon Monetary Default by Rangeview.  Upon the occurrence of
a monetary default by Rangeview as set forth in Section 11.4, all funds then on
deposit in the WISE Funding Account shall be transferred and advances of funds
made by Pure Cycle thereafter shall be deposited into an escrow account for the
purpose of ensuring the continued payment of Rangeview’s WISE Project Funding
Obligations.  The transfer of funds into and distribution of funds from the
escrow account shall be in accordance with the terms and conditions of an escrow
agreement, the form of which will be prepared and approved by the Parties within
ninety (90) days of the Effective Date.  The form of escrow agreement shall (i)
require that, upon any monetary default by Rangeview, the transfer of funds on
deposit in the WISE Funding Account will be effected automatically and without
additional agreement or action by the Parties; and (ii) set forth procedures for
selection of an escrow agent.  Notwithstanding any provision herein to the
contrary, if the Parties have not agreed upon a form of escrow agreement within
the ninety (90) days of the Effective Date, this Agreement shall terminate
automatically and be of no force and effect, unless the time period for
preparation and approval of an escrow agreement is extended by written agreement
of the Parties.
 
ARTICLE VI
CONSTRUCTION OF PURE CYCLE WISE DELIVERY INFRASTRUCTURE
 
6.1           General Provisions.  Pure Cycle shall have the right, in its sole
discretion, to finance, construct, own, operate and maintain such Pure Cycle
WISE Delivery Infrastructure as may be necessary to deliver and utilize WISE
Project water to provide wholesale water service to Rangeview Customers, subject
to applicable terms and limitations set forth in the WISE Authority IGA, WISE
Delivery Agreement and this Agreement.
 
6.2           Construction Schedule/Contracts. Pure Cycle shall cause
construction of Pure Cycle WISE Delivery Infrastructure to provide wholesale
water service to meet the demand for water of the Rangeview Customers and shall
do so in a commercially reasonable time and manner consistent with prudent water
service practice in Colorado, subject to the receipt of all necessary
governmental approvals. Upon receiving a written request for water service from
a Rangeview Customer, Rangeview shall give Pure Cycle written notice of such
request. Within thirty (30) days after receipt of all information necessary to
establish the service needs of the Rangeview Customer, Rangeview and Pure Cycle
shall establish a schedule identifying the scope of Pure Cycle WISE Delivery
Infrastructure and the timing of construction (“Construction Schedule”) for such
Pure Cycle WISE Delivery Infrastructure. Upon execution of a Wholesale Water
Service Contract or other agreement which secures the Rangeview Customer’s
commitment to purchase water taps and/or receive service and which indicates
that Rangeview’s commitment to provide service is subject to completion of the
Pure Cycle WISE Delivery Infrastructure identified in the Construction Schedule,
Pure Cycle shall cause the construction of the identified Pure Cycle WISE
Delivery Infrastructure pursuant to the time frame set forth in the Construction
Schedule. Not less than twenty-one (21) days prior to execution of any
construction contract in excess of Sixty Thousand Dollars ($60,000) related to
the Pure Cycle WISE Delivery Infrastructure, Pure Cycle shall provide Rangeview
with a copy of the contract in final or substantially final form and information
regarding how the improvements will be financed. Rangeview shall review such
information for the sole purpose of determining whether such contract is
commercially reasonable and in compliance with prudent water provider practice
in Colorado and whether the project is fiscally viable. Rangeview shall be
deemed to have consented to the contract unless, within fourteen (14) days of
the date of delivery of the contract, it delivers to Pure Cycle a notice
specifically stating the reasons for its determination that the proposed
contract is not commercially reasonable, is not in compliance with prudent water
provider practice in Colorado, or the project is not fiscally viable.
 
 
 
 
{00253021.DOCX v:10 }
 
8

--------------------------------------------------------------------------------

 
 
 
6.3           Public Bidding/Verification of Costs.  The Parties acknowledge
that the costs of constructing Pure Cycle WISE Delivery Infrastructure shall be
a factor in determining the rates and fees Rangeview may impose upon Rangeview
Customers in accordance with Section 8.1 of this Agreement.  Pure Cycle agrees
that it shall provide to Rangeview either (i) evidence to the reasonable
satisfaction of Rangeview that the subject Pure Cycle WISE Delivery
Infrastructure was constructed pursuant to a competitively bid contract in
accordance with State statutes governing construction contracts for public
projects, including, but not limited to, the applicable provisions of Articles
91 and 92 of Title 24, C.R.S., and Section 32-1-1001(1)(d), C.R.S.; or (ii) if
Pure Cycle, in its sole discretion, determines to construct all or any portion
of the Pure Cycle WISE Delivery Infrastructure without competitively bidding the
contract(s), certification by an engineer selected by Rangeview independent from
Pure Cycle that the construction related expenses for the subject infrastructure
are reasonable and comparable for similar projects as constructed in the Denver
Metropolitan Area (“Verified Costs”) based on copies of the invoices, bills, and
requests for payment provided to Rangeview.  Pure Cycle shall provide Rangeview
with written evidence of the date that payment was made by Pure Cycle for all
Verified Costs.
 
6.4           Periodic Reports.  If Rangeview so requests, Pure Cycle will
provide periodic reports on the status of completion of the Pure Cycle WISE
Delivery Infrastructure and/or accounting of construction related expenses.
 
6.5           Standards of Construction.  Pure Cycle shall construct Pure Cycle
WISE Delivery Infrastructure in full conformance with the design standards and
specifications established and in use by Rangeview and the Rangeview
Metropolitan District Rules and Regulations, as adopted from time to time (the
“Rules and Regulations”), as well as applicable laws, rules and regulations and
policies of State, federal or other governmental entities with
jurisdiction.  Additionally, all Pure Cycle WISE Delivery Infrastructure shall
be constructed in accordance with the provisions of this Agreement and, if
applicable, the WISE Authority IGA and the WISE Delivery Agreement.
 
 
 
 
 
 
{00253021.DOCX v:10 }
 
9

--------------------------------------------------------------------------------

 
 
 
ARTICLE VII
OWNERSHIP, OPERATION AND MAINTENANCE
 
7.1           Ownership of Improvements.  The Parties intend that upon
completion, Pure Cycle WISE Delivery Infrastructure constructed pursuant to this
Agreement shall be owned by Pure Cycle unless conveyed to another appropriate
entity for ownership.
 
7.2           Operation and Maintenance of Improvements.  Pure Cycle shall
operate, maintain and administer the Pure Cycle WISE Delivery Infrastructure,
including billing all charges for water services on behalf of Rangeview in
accordance with Section 8.1 and issuing taps on behalf of Rangeview.
 
7.3           Records.  Pure Cycle shall keep and maintain accurate files of all
contracts concerning the Pure Cycle WISE Delivery Infrastructure and all other
records necessary to the orderly administration and operation of the Pure Cycle
WISE Delivery Infrastructure which are required to be kept by local, State or
federal statutes, ordinances or regulations or which are necessary to comply
with the WISE Authority IGA and the WISE Delivery Agreement.
 
7.4           Services.  Pure Cycle shall employ or contract with such
engineers, qualified operators and other consultants as it deems appropriate, to
perform the duties of operating the Pure Cycle WISE Delivery Infrastructure,
including the following:
 
(a)           Cooperating with Rangeview and other State, county, local and
federal authorities in providing such tests as are necessary to maintain
compliance with appropriate governmental standards;
 
(b)           Preparing and implementing a program for water conservation in
accordance with the requirements of the WISE Delivery Agreement;
 
(c)           Supervising connection of lines to those of Rangeview Customers
and recording such connections for billing purposes in accordance with Section
8.2;
 
(d)           Coordinating construction with various utility companies to ensure
minimum interference with the Pure Cycle WISE Delivery Infrastructure;
 
(e)           Performing all maintenance and repairs necessary to continue the
efficient operation of the Pure Cycle WISE Delivery Infrastructure; and
 
(f)           Providing for emergency preparedness to provide response to
emergencies, including, but not limited to, interruption of services because of
line breaks, freeze-up or other mechanical problems.
 
7.5           Compliance with Laws.  Pure Cycle shall comply with all applicable
governmental statutes, regulations, ordinances, permits and orders, including
the Rules and Regulations and, if applicable, Sections 24-91-103, 103.5 and
103.6, C.R.S., as amended, in performance under this Agreement.
 
 
 
 
 
 
{00253021.DOCX v:10 }
 
10

--------------------------------------------------------------------------------

 
 
 
7.6           Permits and Licenses.  Pure Cycle shall, at its own expense, apply
for and obtain all necessary building, occupancy, well and other permits and
licenses which may be required by any governmental entity which has jurisdiction
over the operations to be performed by Pure Cycle under this Agreement.
 
7.7           Taxes.  Pure Cycle shall be solely responsible for and shall pay
all taxes, fees, charges and assessments, if any, in connection with the work or
the materials to be utilized in accomplishing the activities of Pure Cycle
pursuant to this Agreement.
 
7.8           Reporting.  In addition to other reports required by this
Agreement, if requested by Rangeview, Pure Cycle shall provide Rangeview with
annual budgets and business plans with respect to the Pure Cycle WISE Delivery
Infrastructure and such other information as Rangeview may reasonably request in
order to assure itself that the demands of the Rangeview Customers are being
adequately provided for and to assist Rangeview in its long-term planning
efforts.  Pure Cycle shall also supply Rangeview with such information as
Rangeview may reasonably require to comply with its obligations to State,
county, local and federal authorities, including, but not limited to, the
results of water quality tests and information concerning compliance with health
and safety regulations.
 
ARTICLE VIII
BILLING AND RATES
 
8.1           Rates.  Prior to the commencement of water service to any
Rangeview Customer, Rangeview shall adopt by resolution the Schedule of Fees
which shall include the WISE Wholesale Delivery Rate established in accordance
with the principles of cost-of-service utility rate setting established by
mutual agreement of Rangeview and Pure Cycle, as the same may be modified from
time to time by mutual written agreement of the Parties to respond to specific
wholesale water demands of Rangeview Customers, the status of development of the
Pure Cycle WISE Delivery Infrastructure and other relevant
circumstances.  Rangeview’s adoption of the Schedule of Fees, including the WISE
Wholesale Delivery Rate, shall be subject, without limitation, to the procedural
requirements set forth in Section 10.3 and the following:
 
(a)           By no later than August 15 of each year, the Parties shall review
the Schedule of Fees and mutually determine whether modifications, amendments or
adjustments of the fees, charges and rates on the Schedule of Fees are necessary
based on factors that include:
 
(i)           Actual costs incurred by each Party in the performance of their
respective obligations under this Agreement and anticipated costs to be incurred
in the following calendar year by each Party under this Agreement;
 
(ii)           Changes or modifications to the WISE Project Funding Obligations
under the WISE Authority IGA and the WISE Delivery Agreement; and/or
 
 
 
 
 
 
{00253021.DOCX v:10 }
 
11

--------------------------------------------------------------------------------

 
 
(iii)           Modifications, if any, to the rate setting methodology set forth
in Exhibit B.
 
(b)           By no later than September 15 of each year, Rangeview shall
provide its preliminary budget for the following year to Pure Cycle for
review.  Pure Cycle shall have thirty (30) days to review the preliminary
budget.  If Pure Cycle does not object in writing to the preliminary budget
within the thirty (30) day review period, Pure Cycle’s consent shall be deemed
given.
 
8.2           Billing.
 
(a)           On behalf of Rangeview and in accordance with the Rules and
Regulations, Pure Cycle shall read the meters, bill the Rangeview Customers for
wholesale water services provided hereunder, including all tap fees, usage
charges and service charges, and implement collection efforts on delinquent
accounts.  The bills shall provide that payment shall be made by Rangeview
Customers to Rangeview at an address designated by Rangeview.
 
(b)           Rangeview shall receive payment of fees and charges from Rangeview
Customers.  On or before the fifteenth (15th) day of each month, Rangeview shall
pay Pure Cycle all amounts received from Rangeview Customers in the previous
month net of costs incurred by Rangeview relating to its obligations under this
Agreement with respect to the WISE Project and the provision of water service to
Rangeview Customers, including Rangeview’s reasonable general, legal and
administrative costs associated therewith (collectively, “Rangeview’s WISE
Costs”) in consideration of Pure Cycle’s performance of its obligations under
this Agreement which include, but are not limited to:  (i) serving as
Rangeview’s financing entity with respect to paying Rangeview’s WISE Project
Funding Obligations; (ii) serving as Rangeview’s Member representative on the
WISE Authority; (iii) constructing, operating and maintaining Pure Cycle WISE
Delivery Infrastructure; and (iv) otherwise ensuring the continued provision of
water service to Rangeview Customers.  Such payment to Pure Cycle will be
accompanied by a report from Rangeview specifying (i) the amount of all payments
received from each Rangeview Customer; and (ii) the amount of Rangeview’s WISE
Costs retained by Rangeview, together with such supporting documentation as Pure
Cycle may reasonably require.
 
ARTICLE IX
ADDITIONAL COVENANTS OF PURE CYCLE
 
9.1           Independent Contractor.  Pure Cycle is an independent contractor,
as provided in Section 8-40-202(2)(b)(I)-(IV), C.R.S., as amended, and nothing
herein contained shall constitute or designate Pure Cycle or any of its
employees, agents, subcontractors or suppliers as employees of Rangeview.  The
performance of Pure Cycle of its obligations under this Agreement shall be at
its sole cost, risk and expense, and no part of the cost thereof shall be
charged to Rangeview, except the payments to be made by Rangeview to Pure Cycle
for the services performed as provided herein.  Rangeview shall not be
responsible for Pure Cycle’s means, methods, techniques, sequences or procedures
of work or for safety precautions incident thereto.
 
 
 
 
 
 
{00253021.DOCX v:10 }
 
12

--------------------------------------------------------------------------------

 
 
 
9.2           Illegal Alien Statute.  By its execution hereof, Pure Cycle
confirms and ratifies all of the certifications, Statements, representations and
warranties set forth in Exhibit C attached hereto and made a part hereof by this
reference.
 
9.3           Insurance Requirements.  Pure Cycle shall procure the insurance
coverages set forth below, which insurance shall be placed with insurance
companies rated at least “A:XIII” by A.M. Best Company.  Pure Cycle shall give
notice to Rangeview at least thirty (30) days prior to the cancellation or
nonrenewal of such policies.  Pure Cycle shall give notice to Rangeview within
five (5) business days, or as soon as practicable, of any modification of any
such policies.  Pure Cycle shall, upon request, promptly furnish Rangeview with
copies of policies obtained pursuant to this Section 9.3.  Pure Cycle shall
furnish Rangeview with certificates evidencing such insurance and provided
further, however, with respect to the Workers’ Compensation Insurance required
below, Pure Cycle must furnish to Rangeview duly executed and validated forms as
prescribed by the State authority having jurisdiction evidencing that such
insurance is in full force and effect.
 
(a)           Liability Insurance Coverage.
 
(i)           Workers’ Compensation Insurance.  A Workers’ Compensation
Insurance Policy in form and substance reasonably acceptable to Rangeview and in
an amount not less than the statutory benefits, including Employer’s Liability
Insurance with limits of liability of not less than (i) $500,000 for bodily
injury by accident, each accident; (ii) $500,000 for bodily injury by disease,
each employee; and (iii) $500,000 aggregate liability for disease.  The Workers’
Compensation Insurance Policy, or an endorsement to such policy, must include a
waiver of subrogation in favor of Rangeview.
 
(ii)           Commercial General Liability Insurance.  A Commercial General
Liability Insurance Policy written on an occurrence basis, in form and substance
reasonably acceptable to Rangeview, which policy shall include, without
limitation, Rangeview as an additional insured, a waiver of subrogation
endorsement in favor of Rangeview, cross liability and severability of interest
endorsements, endorsements providing that the coverage afforded by the insurance
policy or policies is primary and non-contributing with any other insurance
maintained by or available to Rangeview, and appropriate language providing the
following coverages:  Premises and Operations Liability; Personal Injury
Liability; Broad Form Property Damage Liability; Contractual Liability
supporting Pure Cycle’s indemnification agreements in favor of Rangeview;
Completed Operations and Products Liability; and Independent Contractor’s
Protective Liability.  The Commercial General Liability Insurance Policy must be
written with a combined single limit of liability of not less than $1,000,000
for each occurrence of bodily injury and/or property damage and an annual
aggregate of liability of not less than $2,000,000 for bodily injury and/or
property damage, and an annual aggregate of liability of not less than
$2,000,000 for Completed Operations and Products Liability.
 
 
 
 
 
 
{00253021.DOCX v:10 }
 
13

--------------------------------------------------------------------------------

 
 
 
(iii)           Automobile Liability Insurance.  An Automobile Liability
Insurance Policy written on a per accident basis, in form and substance
reasonably acceptable to Rangeview.  The Automobile Liability Insurance Policy
must provide coverage for all owned, hired, rented and nonowned automobiles, and
must include uninsured motorist coverages.  The Automobile Liability Insurance
Policy must be written with a combined single limit of liability of not less
than $1,000,000 for each accident for bodily injury and/or property damage.
 
(iv)           Excess Liability Insurance.  An Excess Liability Insurance Policy
written in excess of the coverages provided by the insurance policies described
in the preceding Subsections 9.3(a)(i) - (iii), in form and substance reasonably
acceptable to Rangeview, which policy will include Rangeview as additional
insured.  The Excess Liability Insurance Policy must be written with a combined
single limit of not less than $1,000,000 for each occurrence of bodily injury/or
property damage and annual aggregate.
 
(v)           Professional Liability Insurance Coverage.  Pure Cycle shall
obtain and, continuously thereafter for eight (8) years from the date of
substantial completion of the design of Pure Cycle WISE Delivery Infrastructure,
if any, maintain in full force and effect a claims made policy covering errors,
omissions and negligent acts in the performance of its obligations hereunder, in
an amount of $1,000,000 per claim and annual aggregate.  Pure Cycle shall be
solely responsible for the payment of all deductibles.
 
(b)           Except as otherwise expressly provided herein, all insurance
policies required by the terms of this Section 9.3 shall be kept in full force
and effect so long as this Agreement is in effect.  Notwithstanding anything to
the contrary contained in this Agreement, the foregoing insurance requirements
are in no way intended to, and will not in any manner, limit or qualify the
liabilities and/or indemnities assumed by Pure Cycle under or pursuant to this
Agreement.
 
(c)           Rangeview’s acceptance and/or approval of any or all of the
insurances required hereunder does not and shall not be construed to relieve
Pure Cycle from any obligations, responsibilities or liabilities under this
Agreement.
 
ARTICLE X
ADDITIONAL COVENANTS OF RANGEVIEW
 
10.1           Agreement Amendments Affecting Pure Cycle.  Rangeview shall not
enter into any amendments of the WISE Authority IGA or the WISE Delivery
Agreement nor any additional agreements with the parties thereto that affect or
could affect Pure Cycle’s rights and/or obligations under this Agreement without
Pure Cycle’s prior written approval.
 
10.2           WISE Authority Operation of Retail Delivery System.  Rangeview
shall not consent to any proposed operation by the WISE Authority of a retail
delivery system within all or any portion of the Rangeview Service Area,
pursuant to Section 5.A.13 of the WISE Authority IGA, without obtaining the
prior written consent of Pure Cycle.  Nor shall Rangeview consent to the
imposition by the WISE Authority to any tap fee or service charge on any retail
customers within Rangeview’s Service Area, pursuant to Section 5.A.18 of the
WISE Authority IGA, without obtaining the prior written consent of Pure Cycle.
 
 
 
 
 
 
{00253021.DOCX v:10 }
 
14

--------------------------------------------------------------------------------

 
 
 
10.3         Rules; Regulations.  Rangeview shall adopt such Rules and
Regulations as are necessary and appropriate for the performance by the Parties
of their obligations hereunder, including, without limitation, establishing the
Schedule of Fees as set forth in Section 8.1 and in accordance with Exhibit B of
this Agreement, subject to the following:
 
(a)           Not less than forty-five (45) days prior to the public hearing at
which the Rangeview Board of Directors will consider adoption of any rules,
regulations, policies or amendments thereto, related to or affecting Pure
Cycle’s rights or obligations under this Agreement, Rangeview shall submit
drafts of same to Pure Cycle for Pure Cycle’s review and consent, which consent
shall not be unreasonably withheld.
 
(b)           If Pure Cycle fails to submit a written objection or its consent
within such forty-five (45) day period, Pure Cycle’s consent shall be deemed to
be given.
 
ARTICLE XI
EVENTS OF DEFAULT/REMEDIES
 
11.1           Notice of Default/Cure Period.  Any default in the observance or
performance of any material term, covenant or condition of this Agreement,
including a failure to make any payment when due, shall constitute an event of
default only if the default continues and is not cured for a period of thirty
(30) days after written notice specifically setting forth the nature of the
default has been given by the non-defaulting Party to the defaulting Party, or
if more than thirty (30) days are reasonably required to cure such default and
the defaulting Party has failed to commence to correct same within such thirty
(30) day period and thereafter fails to prosecute the same to completion with
reasonable diligence.
 
11.2           Monetary Default by Pure Cycle.  In its capacity as Rangeview’s
financing entity, Pure Cycle’s failure to deposit funds in the WISE Funding
Account for payment of any WISE Project Funding Obligation in the required
amount when due in accordance with Section 5.2 herein shall constitute a default
under this Agreement.  In addition to and without limiting or forgoing the
remedies available to Rangeview set forth in Section 11.8 below, Rangeview shall
have the additional right prior to the expiration of the cure period set forth
in Section 11.1to retain that portion of revenues derived from WISE Wholesale
Delivery Rate received by Rangeview comprising Pure Cycle’s Rate of Return
except for that portion of Pure Cycle’s “Rate of Return” (as defined in Exhibit
B) attributable in the calculation of the WISE Wholesale Delivery Rate to Pure
Cycle’s “Capital Costs” (as defined in Exhibit B), until Rangeview has recovered
the amount required to be deposited in accordance with Section 5.2.
 
11.3           Service Default by Pure Cycle.  In its capacity as service
provider and operator under the Operator Agreements, Pure Cycle’s failure to
provide adequate and uninterrupted water service to Rangeview Customers shall,
subject to the notice and cure provisions set forth in Section 11.1, constitute
an event of default under this Agreement.  In addition to and without limiting
or forgoing the remedies to Rangeview set forth in Section 11.8 below, Rangeview
shall have the additional right prior to the expiration of the cure period set
forth in Section 11.1 to perform such service and operation functions as may be
necessary or appropriate to maintain water service to Rangeview Customers,
including, without limitation, the following:
 
 
 
 
 
 
{00253021.DOCX v:10 }
 
15

--------------------------------------------------------------------------------

 
 
 
(a)           Immediately exercise the right of access and license hereby
granted to Rangeview by Pure Cycle for operation and maintenance and, if
applicable, completion of the Pure Cycle WISE Delivery Infrastructure, whether
completed or under construction; and
 
(b)           Retain all revenues derived from WISE Wholesale Delivery Rate
received by Rangeview except the portion attributable in the calculation of the
WISE Wholesale Delivery Rate to Pure Cycle’s Capital Costs, together with the
portion of Pure Cycle’s Rate of Return thereon, it being the intent that amounts
retained by Rangeview will be applied to pay or reimburse costs incurred by
Rangeview in the performance of service and operations functions.
 
11.4           Monetary Default by Rangeview.  It shall be an event of default
under this Agreement, to the extent that there is no monetary default by Pure
Cycle pursuant to Section 11.2 above, if Rangeview (i) fails to pay all or any
portion of a WISE Project Funding Obligation when due; (ii) utilizes amounts
deposited in the WISE Funding Account for any purpose not specified in this
Agreement; or (ii) otherwise misappropriates or misuses monies deposited into
the WISE Funding Account.
 
11.5           Pure Cycle Remedies for Rangeview Default.  In the event of a
default by Rangeview, in addition to and without forgoing any of the other
remedies set forth in Section 11.8, Pure Cycle shall have the right to
(i) receive all revenue from tap fees, usage charges and service charges,
including late payment charges and/or penalties, collected and then on deposit,
including any amounts otherwise payable to Rangeview hereunder; and (ii) enter
onto and take possession of any Rangeview property necessary to cure such
default and/or ensure continued delivery of water to Rangeview Customers.
 
11.6           Other Defaults.  The following events shall constitute events of
default under this Agreement:
 
(a)           The filing by a Party of a petition in bankruptcy, insolvency or
for reorganization under the bankruptcy laws of the United States or under any
State, the dissolution of a party, or a party making an assignment for the
benefit of creditors; or
 
(b)           The institution against a Party of involuntary proceedings under
any such bankruptcy law or insolvency act or for dissolution, or the appointment
of a receiver or trustee for substantially all of the property of a Party, which
proceeding is not dismissed or receivership or trusteeship is not vacated within
sixty (60) days after such institution or appointment.
 
11.7           Customer Protection.  Notwithstanding any provision in this
Agreement to the contrary, including, without limitation, the notice and cure
provisions set forth in Section 11.1, the Parties expressly agree that during
the cure period and thereafter the non-defaulting Party shall have the immediate
right to take such actions as are reasonably necessary to maintain uninterrupted
delivery of water to Rangeview Customers and recover the costs incurred
therewith from amounts otherwise payable to the defaulting Party under this
Agreement.
 
 
 
 
 
 
{00253021.DOCX v:10 }
 
16

--------------------------------------------------------------------------------

 
 
 
11.8          Limitations on Remedies.  In the event of a breach or default of
this Agreement by either Party, the non-defaulting Party shall be entitled to
exercise all remedies in equity which may include, but are not limited to,
appointment of a receiver to administer monies payable by or to either Party
under this Agreement and specific performance.  Each Party hereby waives its
right to bring a suit for damages against the other for a breach or default of
this Agreement.  In the event of any litigation or other proceeding to enforce
the terms, covenants or conditions hereof, the prevailing Party in such
proceeding shall obtain as part of its judgment or award its reasonable
attorneys’ fees and costs.
 
11.9          Wholesale Water Service Contracts.  The Parties acknowledge that
Rangeview Customers will enter into Wholesale Water Service Contracts in
reliance on the Parties’ performance of their respective obligations under this
Agreement.  The Parties agree that with respect to any Wholesale Water Service
Contract that provides for receipt of any portion of Rangeview’s Pro Rata Share:
 
(a)           Not less than thirty (30) days prior to execution of the contract,
Rangeview shall provide for Pure Cycle’s review and consent the substantially
final form of the contract; and
 
(b)           The contract shall include provisions that:
 
(i)           Obligate Pure Cycle and Rangeview to provide to the Rangeview
Customer entering into the Wholesale Water Service Contract a copy of any notice
of default given or received pursuant to this Agreement; and
 
(ii)           Provide such Rangeview Customer, in the event of a default by
Pure Cycle and/or Rangeview that jeopardizes the Rangeview Customer’s right
and/or ability to receive uninterrupted wholesale water service, with such
rights and remedies as are reasonably required to assure that the water service
to which it is entitled will not be impaired or interrupted.
 
ARTICLE XII
REPRESENTATIONS AND WARRANTIES
 
12.1           Representations of Pure Cycle.  In addition to the other
representations, warranties and covenants made by Pure Cycle herein, Pure Cycle
hereby makes the following representations and warranties:
 
(a)           Pure Cycle is a corporation duly organized and validly existing
under the laws of the State of Colorado and authorized to conduct business in
the State of Colorado under the laws of the State of Colorado;
 
 
 
 
 
 
{00253021.DOCX v:10 }
 
17

--------------------------------------------------------------------------------

 
 
 
(b)           Pure Cycle has all requisite corporate power and authority to
execute, deliver and perform its obligations under this Agreement;
 
(c)           Pure Cycle has taken or performed all requisite acts or actions
which may be required by its organizational and/or operational documents to
confirm its authority to execute, deliver and perform each of its obligations
under this Agreement;
 
(d)           Pure Cycle is not in violation of any applicable provisions of law
or any order of any court having jurisdiction in the matter, which violation
could reasonably be expected to materially adversely affect the ability of Pure
Cycle to perform its obligations hereunder;
 
(e)           The execution, delivery and performance by Pure Cycle of this
Agreement will not violate any provision of (i) applicable law or regulation or
of any order, writ, judgment or decree of any court, arbitrator or governmental
authority; or (ii) any contract, agreement or other undertaking to which Pure
Cycle is a party;
 
(f)           Pure Cycle has obtained all consents and approvals of, and has
made all registrations and declarations with any governmental authority or
regulatory body required for the execution, delivery and performance by Pure
Cycle of this Agreement;
 
(g)           There is no action, suit, inquiry, investigation or proceeding to
which Pure Cycle is a party, at law or in equity, before any court, arbitrator,
governmental or other board, body or official which is pending or threatened in
connection with any of the transactions contemplated by this Agreement nor is
there any basis therefore, wherein an unfavorable decision, ruling or finding
could reasonably be expected to have a materially adverse effect on the validity
or enforceability of, or the authority or ability of Pure Cycle to perform its
obligations under this Agreement; and
 
(h)           This Agreement constitutes the legal, valid and binding obligation
of Pure Cycle, enforceable against Pure Cycle in accordance with its terms
(except as such enforceability may be limited by bankruptcy, moratorium or other
similar laws affecting creditors’ rights generally, and provided that the
application of equitable remedies is subject to the application of equitable
principles).
 
These representations and warranties are made as of the date hereof and shall be
deemed continually made by Pure Cycle to Rangeview for the entire term of this
Agreement.
 
12.2           Representations of Rangeview.  In addition to the other
representations, warranties and covenants made by Rangeview herein, Rangeview
hereby makes the following representations and warranties:
 
(a)           Rangeview is a quasi-municipal corporation and political
subdivision duly organized and validly existing under the laws of the State of
Colorado;
 
(b)           Rangeview has all requisite corporate power and authority to
execute, deliver and perform its obligations under this Agreement;
 
 
 
 
 
 
{00253021.DOCX v:10 }
 
18

--------------------------------------------------------------------------------

 
 
 
(c)           Rangeview’s execution, delivery and performance of this Agreement
has been duly authorized by all necessary action;
 
(d)           Rangeview is not in violation of any applicable provisions of law
or any order of any court having jurisdiction in the matter, which violation
could reasonably be expected to materially adversely affect the ability of
Rangeview to perform its obligations hereunder;
 
(e)           The execution, delivery and performance by Rangeview of this
Agreement will not violate any provision of (i) applicable law or regulation or
of any order, writ, judgment or decree of any court, arbitrator or governmental
authority; or (ii) any contract, agreement or other undertaking to which
Rangeview is a party;
 
(f)           Rangeview has obtained all consents and approvals of, and has made
all registrations and declarations with any governmental authority or regulatory
body required for the execution, delivery and performance by Rangeview of this
Agreement;
 
(g)           There is no action, suit, inquiry, investigation or proceeding to
which Rangeview is a party, at law or in equity, before any court, arbitrator,
governmental or other board, body or official which is pending or threatened in
connection with any of the transactions contemplated by this Agreement nor is
there any basis therefore, wherein an unfavorable decision, ruling or finding
could reasonably be expected to have a materially adverse effect on the validity
or enforceability of, or the authority or ability of Rangeview to perform its
obligations under this Agreement; and
 
(h)           This Agreement constitutes the legal, valid and binding obligation
of Rangeview, enforceable against Rangeview in accordance with its terms (except
as such enforceability may be limited by bankruptcy, moratorium or other similar
laws affecting creditors’ rights generally and provided that the application of
equitable remedies is subject to the application of equitable principles).
 
These representations and warranties are made as of the date hereof and shall be
deemed continually made by Rangeview to Pure Cycle for the entire term of this
Agreement.
 
ARTICLE XIII
MISCELLANEOUS
 
13.1           Written Amendment Required.  This Agreement may be amended from
time to time by agreement between the Parties hereto; provided, however, that no
amendment, modification, or alteration of the terms or provisions hereof shall
be binding upon Rangeview or Pure Cycle unless the same is in writing and duly
executed by the Parties hereto.
 
13.2           No Joint Venture or Partnership.  Nothing contained in this
Agreement shall be construed or interpreted as making the Parties joint
venturers or partners.  Neither Party shall have the power to bind or obligate
the other Party, nor shall either Party hold itself out as having such
authority.
 
 
 
 
 
 
{00253021.DOCX v:10 }
 
19

--------------------------------------------------------------------------------

 
 
 
13.3           Mutual Indemnity.  To the extent permitted by law, each Party
hereby agrees to indemnify and hold harmless the other Party and its directors,
affiliates, employees, agents and contractors from and against any and all
liabilities resulting from any and all claims, demands, suits, actions or other
proceedings of whatsoever kind or nature made or brought by any other third
party, including attorneys’ fees, expenses and court costs, which directly or
indirectly or purportedly arise out of or are in any manner related to or
connected with such Party’s performance or failure to perform obligations under
this Agreement; provided, however, that a Party shall have no obligation to
indemnify and hold harmless the other Party for any liability which was caused
or is claimed to have been caused or contributed to in whole or in part by the
act or failure to act of the other Party or its directors, affiliates,
employees, agents or contractors.  Rangeview further agrees to investigate,
handle, respond to and to provide defense for and defend against, or at Pure
Cycle’s option, to pay the attorneys’ fees and expenses for counsel of Pure
Cycle’s choice for any of such liabilities, claims, demands, suits, actions, or
other proceedings.  Neither Party shall settle any claim in which it seeks
indemnification hereunder without prior written approval of the other Party.
 
13.4           Governmental Immunity.  Nothing in this Agreement shall be
interpreted or construed as a waiver of any rights, immunities or protections
provided to Rangeview by the Colorado Governmental Immunity Act, Section
24-10-101, C.R.S., et seq., as may be amended from time to time.
 
13.5           Force Majeure.  No Party shall be liable for any delay or failure
to perform due solely to conditions or events of force majeure, as that term is
defined in this Section 13.5; provided that (i) the non-performing Party gives
each other Party prompt written notice describing the particulars of the force
majeure; (ii) the suspension of performance is of no greater scope and of no
longer duration than required by the force majeure event or condition; and
(iii) the non-performing Party proceeds with reasonable diligence to remedy its
inability to perform and provides weekly progress reports to the other Party
describing remedial actions taken.  In the case of a force majeure event, the
Parties shall meet and agree, in writing, upon an appropriate modification of
obligations identified herein, with specific reference to water delivery
obligations, so as to address the unanticipated conditions associated with the
event.  As used in this Section 13.5, force majeure shall mean any delay or
failure of a Party to perform its obligations under this Agreement caused by
events beyond the Party’s reasonable control and without the fault or negligence
of the Party, including, without limitation: (a) acts of God; (b) sudden actions
of the elements such as floods, earthquakes, hurricanes or tornadoes;
(c) sabotage; (d) vandalism beyond that which can be reasonably prevented by the
Party; (e) terrorism; (f) war; (g) riots; (h) fire; (i) explosion; (j)
blockades; (k) insurrection; (l) material shortages, failure of suppliers,
freight handlers or transportations; or (m) strike, slow down or labor
disruptions (even if such difficulties could be resolved by conceding to the
demands of a labor group).  Should there be evidence of force majeure that may
affect, or has affected, the ability of either Party to meet its obligations
under this Agreement, the Parties agree to meet and negotiate in good faith any
modifications to this Agreement to ensure a reasonable and coordinated response
to such force majeure with the goal of forestalling the need for a force majeure
declaration.
 
 
 
 
 
 
{00253021.DOCX v:10 }
 
20

--------------------------------------------------------------------------------

 
 
 
13.6           Term; Termination.  This Agreement shall be binding on the date
that it is fully executed and delivered by both Parties and, unless sooner
terminated by written agreement of the Parties or as otherwise provided herein,
shall be perpetual.
 
13.7           Notices.  All notices, demands, requests or other communications
to be sent by one Party to the other hereunder or required by law shall be in
writing and shall be deemed to have been validly given or served by delivery of
same in person to the addressee or by courier delivery via Federal Express or
other nationally recognized overnight air courier service, by
electronically-confirmed facsimile transmission, or by depositing same in the
United States mail, postage prepaid, addressed as follows:
 

 
To Rangeview:
Rangeview Metropolitan District
141 Union Boulevard, Suite 150
Lakewood, CO  80228
Attn:  President
Phone:  (303) 987-0835
Fax:  (303) 987-2032
       
With a copy to:
Paul Rufien
4600 S. Ulster St., Suite 1111
Denver, CO 80237
Phone:  (303) 779-0200
Fax:  (303) 779-3662
       
To Pure Cycle:
Pure Cycle Corporation
1490 Lafayette St., Suite 203
Denver, CO  80216
Attn:  President
Phone:  (303) 292-2456
Fax:  (303) 292-3475
       
With a copy to:
Davis Graham & Stubbs LLP
1550 17th Street, Suite 500
Denver, CO 80202
Attn:  General Counsel for Pure Cycle Corporation
Phone:  (303) 892-9400
Fax:  (303) 893-1379



All notices, demands, requests or other communications shall be effective upon
such personal delivery, one (1) business day after being deposited with United
Parcel Service or other nationally recognized overnight air courier service, on
the date of transmission if sent by confirmed facsimile, or three (3) business
days after deposit in the United States mail.  By giving the other Party hereto
at least ten (10) days written notice thereof in accordance with the provisions
hereof, each of the Parties shall have the right from time to time to change its
address or contact information.
 
 
 
 
 
 
{00253021.DOCX v:10 }
 
21

--------------------------------------------------------------------------------

 
 
 
13.8           Assignment.  Neither Party shall assign any of its rights or
delegate any of its duties hereunder to any person or entity, without the prior
written approval of the other Party and compliance with any applicable
provisions of the WISE Authority IGA.  Any purported assignment or delegation in
violation of the provisions hereof shall be void and
ineffectual.  Notwithstanding any provision herein to the contrary, any
assignment by Pure Cycle of its right to receive payments of any amount shall be
subject to regulation under the Colorado Municipal Bond Supervision Act, and
Pure Cycle shall pay any cost associated with such assignment required to comply
with applicable statutes.
 
13.9           Parties Interested Herein; No Third Party Beneficiaries.  Nothing
expressed or implied in this Agreement is intended or shall be construed to
confer upon, or to give to any person other than Pure Cycle and Rangeview any
right, remedy, or claim under or by reason of this Agreement or any covenants,
terms, conditions, or provisions thereof, and all of the covenants, terms,
conditions, and provisions in this Agreement by and on behalf of Pure Cycle and
Rangeview shall be for the sole and exclusive benefit of Pure Cycle and
Rangeview, nor shall any person, including, without limitation, Rangeview
Customers, be deemed third party beneficiaries of this Agreement.
 
13.10          Governing Law and Jurisdiction.  This Agreement shall be governed
and construed under the laws of the State of Colorado.  Venue for any legal
action relating to this Agreement shall be exclusive to the District Court in
and for the City and County of Denver, Colorado.
 
13.11          Inurement.  Each of the terms, covenants and conditions hereof
shall be binding upon and inure to the benefit of the Parties hereto and their
respective permitted successors and assigns.
 
13.12          Integration.  This Agreement constitutes the entire agreement
between the Parties with respect to the matters addressed herein.  All prior
discussions and negotiations regarding the subject matter hereof are merged
herein.
 
13.13          Severability.  If any covenant, term, condition, or provision
under this Agreement shall, for any reason, be held to be invalid or
unenforceable, the invalidity or unenforceability of such covenant, term,
condition, or provision shall not affect any other provision contained herein,
the intention being that such provisions are severable.
 
13.14          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall constitute an original and all of which shall
constitute one and the same document.
 
13.15          Paragraph Headings.  Paragraph headings are inserted for
convenience of reference only.
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first set forth above.
 
 
 
 
 
 
{00253021.DOCX v:10 }
 
22

--------------------------------------------------------------------------------

 
 
 

 
RANGEVIEW METROPOLITAN DISTRICT,
ACTING BY AND THROUGH ITS WATER
ACTIVITY ENTERPRISE
           
By:
/s/ Mark Harding                                        
   
President



Attest:
         
/s/ Scott Lehman                                         
 
Secretary
 

 
 
 
 
 

 
{00253021.DOCX v:10 }
 
23

--------------------------------------------------------------------------------

 
 
 

 
PURE CYCLE CORPORATION
         
By:
/s/ Mark Harding                                         
   
Mark Harding, Chief Executive Officer


 
 
 
 
 
 
{00253021.DOCX v:10 }
 
24

--------------------------------------------------------------------------------

 
 
EXHIBIT A
PURE CYCLE WISE DELIVERY INFRASTRUCTURE
[INSERT MAP]
 
 
Exhibit A consists of a map of the anticipated location of Pure Cycle WISE
Delivery Infrastructure in Arapahoe County Colorado.
 
 
{00253021.DOCX v:10 }
 
 

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT B
CERTIFICATION OF PURE CYCLE
 
1.
Pursuant to the requirements of Section 8-17.5-102(1), C.R.S., Pure Cycle hereby
certifies to Rangeview that Pure Cycle does not knowingly employ or contract
with an illegal alien who will perform work under the RANGEVIEW/PURE CYCLE WISE
PROJECT FINANCING AND SERVICE AGREEMENT (“Agreement”) and that it will
participate in the E-Verify Program or Department Program (as defined in
Sections 8-17.5-101(3.3) and (3.7), C.R.S.) in order to confirm the employment
eligibility of all employees of Pure Cycle who are newly hired to perform work
under the Agreement.

 
2.
In accordance with Section 8-17.5-102(2)(a), C.R.S., Pure Cycle shall not:

 
 
a.
Knowingly employ or contract with an illegal alien to perform work under the
Agreement; or

 
 
b.
Enter into a contract with a subcontractor that fails to certify to Pure Cycle
that the subcontractor shall not knowingly employ or contract with an illegal
alien to perform work under the Agreement.

 
3.
Pure Cycle represents and warrants it has confirmed the employment eligibility
of all employees who are newly hired for employment to perform work under the
Agreement through participation in either the E-Verify Program or the Department
Program.

 
4.
Pure Cycle is prohibited from using either the E-Verify Program or the
Department Program procedures to undertake pre-employment screening of job
applicants while the Agreement is in effect.

 
5.
If Pure Cycle obtains actual knowledge that a subcontractor performing work
under the Agreement knowingly employs or contracts with an illegal alien, Pure
Cycle shall:

 
 
a.
Notify the subcontractor and Rangeview within three days that Pure Cycle has
actual knowledge that the subcontractor is employing or contracting with an
illegal alien; and

 
 
b.
Terminate the subcontract with the subcontractor if within three days of
receiving the notice the subcontractor does not stop employing or contracting
with the illegal alien; except that Pure Cycle shall not terminate the contract
with the subcontractor if during such three days the subcontractor provides
information to establish that the subcontractor has not knowingly employed or
contracted with an illegal alien.

 
6.
Pure Cycle shall comply with any reasonable request by the Colorado Department
of Labor and Employment (“Department”) made in the course of an investigation
that the Department is undertaking, pursuant to the law.

 
7.
If Pure Cycle violates any provision of this Addendum, Rangeview may terminate
the Agreement immediately and Pure Cycle shall be liable to Rangeview for actual
and consequential damages of Rangeview resulting from such termination, and
Rangeview shall report such violation by Pure Cycle to the Colorado Secretary of
State, as required by law.

 
 
 
 
 
 

 {00253021.DOCX v:10 }  B-1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------